                          UNITED STATES DISTRICT COURT

                                  DISTRICT OF ALASKA


RONALD OERTWICH,                           )
                                           )
                     Plaintiff,            )      3:20-cv-00018 JWS
                                           )
              vs.                          )      ORDER AND OPINION
                                           )
TRADITIONAL VILLAGE OF                     )      [Re: Motion at docket 7]
TOGIAK and TEODORO PAUK, in                )
his individual and official                )
capacities,                                )
                   Defendants.             )
                                           )


                                  I. MOTION PRESENTED

       At docket 7, Defendants City of Togiak (“the City”) and Teodoro Pauk (“Pauk,”

collectively, “Defendants”) filed a motion to dismiss pursuant to Rule 12(b)(6). They ask

that the court dismiss the following: 1) all claims against Pauk; (2) the claim for punitive

damages against City; and (3) the claim for injunctive relief against the City. Plaintiff

Ronald Oertwich (“Plaintiff”) did not file a response. Oral argument was not requested

and would not be of assistance to the court.

                                    II. BACKGROUND

       This lawsuit is the second one Plaintiff has brought against Defendants. The first

one was filed last year: Oertwich v. Traditional Village of Togiak, et al., Case No. 3:19-

cv-0082 (“Oertwich I”). In that case, Plaintiff sued the Traditional Village of Togiak and



         Case 3:20-cv-00018-JWS Document 16 Filed 03/09/20 Page 1 of 6
members of the tribe, the City, and Pauk, in his capacity as a tribal member and in his

former capacity as mayor of the City.1 His complaint alleged that he was banished from

Togiak by the tribe for bringing alcohol into the village, and when he tried to return he

was arrested and held in jail before being sent out of Togiak again. The Court dismissed

the claims in multiple orders:

       (1)     at docket 40, it dismissed the claims against the Traditional Village of

               Togiak and tribal members, including Pauk, based on immunity issues;

       (2)     at docket 24, it dismissed the claim for punitive damages against the City;

       (3)     at docket 75, it dismissed any remaining claims against Pauk.

       (4)     at docket 52, it dismissed all state law claims against the City, but without

               prejudice to filing in state court.

       Plaintiff then filed this lawsuit in state court, bringing various state law claims

against the City and Pauk. The lawsuit is based on the same set of facts related to his

banishment and arrest. His complaint also includes a § 1983 claim against the City and

Pauk for unlawful seizure. Defendants removed the case to federal court based on the

inclusion of the federal claim and based on diversity of citizenship, as Plaintiff now lives

in Oregon.

       Defendants ask that the court dismiss: (1) all claims against Pauk; (2) the claim

for punitive damages against City; and (3) the claim for injunctive relief against the City.

They argue that, based on the prior lawsuit, Plaintiff is barred from relitigating his claims

against Pauk and his claim for punitive damages against the City. As to his claim for



       1
       The court has taken judicial notice of the filings in Oertwich I. See Doc. 15.

                                               -2-



           Case 3:20-cv-00018-JWS Document 16 Filed 03/09/20 Page 2 of 6
injunctive relief, Defendants argue that such a claim as not been adequately pled and is

subject to dismissal. Plaintiff failed to respond.

                                III. STANDARDS OF REVIEW

       Rule 12(b)(6) tests the legal sufficiency of a plaintiff’s claims. In reviewing such a

motion, “[a]ll allegations of material fact in the complaint are taken as true and

construed in the light most favorable to the nonmoving party.”2 To be assumed true, the

allegations, “may not simply recite the elements of a cause of action, but must contain

sufficient allegations of underlying facts to give fair notice and to enable the opposing

party to defend itself effectively.”3 Dismissal for failure to state a claim can be based on

either “the lack of a cognizable legal theory or the absence of sufficient facts alleged

under a cognizable legal theory.”4 “Conclusory allegations of law . . . are insufficient to

defeat a motion to dismiss.”5

       To avoid dismissal, a plaintiff must plead facts sufficient to “‘state a claim to relief

that is plausible on its face.’”6 “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.”7 “The plausibility standard is not akin to a



       2
        Vignolo v. Miller, 120 F.3d 1075, 1077 (9th Cir. 1997).
       3
        Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
       4
        Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
       5
        Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001).
       6
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)).
       7
        Id.

                                                -3-



           Case 3:20-cv-00018-JWS Document 16 Filed 03/09/20 Page 3 of 6
‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.”8 “Where a complaint pleads facts that are ‘merely consistent

with’ a defendant’s liability, it ‘stops short of the line between possibility and plausibility

of entitlement to relief.’”9 “In sum, for a complaint to survive a motion to dismiss, the

non-conclusory ‘factual content,’ and reasonable inferences from that content, must be

plausibly suggestive of a claim entitling the plaintiff to relief.”10

                                        IV. DISCUSSION

       Defendants argue that all claims against Pauk are barred by principles of res

judicata given the outcome of Oertwich I. Res judicata applies “whenever there is (1) an

identity of claims, (2) a final judgment on the merits, and (3) privity between parties.”11

Identity of claims exists “when two suits arise from the same transactional nucleus of

facts.”12 All of the claims against Pauk fit these three criteria. Plaintiff is again suing

Pauk based on the same alleged misconduct, and the court already dismissed and

entered judgment on those claims with prejudice.13

       The same is true with regard to Plaintiff’s claim for punitive damages against the

City. Plaintiff is suing the City for punitive damages based on the same alleged


       8
        Id. (citing Twombly, 550 U.S. at 556).
       9
        Id. (quoting Twombly, 550 U.S. at 557).
       10
           Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009); see also Starr, 652 F.3d
at 1216.
       11
          Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077
(9th Cir. 2003).
       12
           Id. (internal quotation marks omitted).
       13
           See doc. 9-2 (Oertwich I at doc. 40); docs. 9-12, 9-15 (Oertwich I at docs. 75, 77).

                                                     -4-



            Case 3:20-cv-00018-JWS Document 16 Filed 03/09/20 Page 4 of 6
misconduct, but the court already determined that he may not do so as a matter of

law.14

         Defendants also move to dismiss Plaintiff’s claim for injunctive relief against the

City. All of Plaintiff’s claims against the City are premised on its role in allowing the tribe

to hold Plaintiff in jail and remove him from the City. In his request for relief, he states

that he seeks “[i]njunctive relief against [the City],” without any further explanation.15

When seeking injunctive relief, the plaintiff must show the threat of a “concrete and

particularized” injury that is “actual and imminent” and linked to the alleged misconduct

of the defendant.16 It must be shown that a favorable judicial decision will prevent or

redress the injury.17 As noted by the Defendants in their motion, “[Plaintiff’s] complaint

does not specify how any of [his] injuries are capable of repetition, how any of those

injuries are in imminent danger of being repeated, how his injuries are not reparable

with money damages, or how an injunction against the City could possibly stop the

Tribe from enforcing its banishment order against [him].”18 Plaintiff’s “amorphous

request for injunctive relief” is inadequate to state a claim.19 Plaintiff, by not filing a

response to the motion, has not argued that the defects can be cured or that he plans to

file an amended complaint.


         14
          Doc. 9-4 (Oertwich I at doc. 24).
         15
          Doc. 2-1 at p. 7.
         16
          Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).
         17
          Id.
         18
          Doc. 8 at pp. 14-15.
         19
          See Doe v. Yesner, 2019 WL 4196054, at *6 (D. Alaska Sept. 4, 2019).

                                               -5-



              Case 3:20-cv-00018-JWS Document 16 Filed 03/09/20 Page 5 of 6
                                   V. CONCLUSION

       Based on the preceding discussion, Defendants’ motion at docket 7 is

GRANTED. All claims against Pauk are dismissed. The claims for punitive damages

and injunctive relief against the City are dismissed.

       DATED this 9th day of March, 2020.


                               /s/ JOHN W. SEDWICK
                     SENIOR JUDGE, UNITED STATES DISTRICT COURT




                                            -6-



         Case 3:20-cv-00018-JWS Document 16 Filed 03/09/20 Page 6 of 6
